Exhibit 10.8

EXECUTION COPY

CONFIRMATION FOR ADDITIONAL CAPPED CALL TRANSACTION

 

Date:    June 9, 2009 To:    Equinix, Inc. (“Counterparty”) Telefax No.:   
(650) 513-7907 Attention:    General Counsel From:    Goldman, Sachs & Co.
(“Dealer”) Telefax No.:    212-428-1980 A/C:    028346658

Transaction Reference Number: SDB 1630539738

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between Dealer and Counterparty. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Capped Call Transactions dated as of June 9, 2009 and as amended from time
to time (the “Master Confirmation”) between Dealer and Counterparty.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:

   June 9, 2009 Effective Date:    The closing date of the issuance of the
Convertible Notes that are Option Securities (as defined in the Underwriting
Agreement). Premium:    An amount in USD equal to the product of (x) the Number
of Units and (y) USD26.576. Premium Payment Date:    The Effective Date
Convertible Notes:    4.75% Convertible Subordinated Notes of Counterparty due
2016, offered pursuant to a Prospectus to be dated June 9, 2009 and issued
pursuant to the Indenture.



--------------------------------------------------------------------------------

Number of Units:    The number of Convertible Notes in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the
Overallotment Exercise (as defined below) and that are Option Securities.
Applicable Percentage:    20% Strike Price:    As of any date, an amount in USD,
rounded to the nearest cent (with 0.5 cents being rounded upwards), equal to
USD1,000 divided by the Unit Entitlement. Cap Price:    USD114.816 Number of
Shares:    The product of the Number of Units, and the Unit Entitlement.
Expiration Date:    June 15, 2016 Unit Entitlement:    As of any date, a number
of Shares per Unit equal to the “Conversion Rate” (as defined in the Indenture,
but without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions of the Indenture). Relevant Convertible Notes:    Whether
any Convertible Notes will be Relevant Convertible Notes hereunder or under the
Base Capped Call Transaction dated as of the date hereof (the “Base Capped Call
Transaction”), shall be determined as follows: Convertible Notes that are
converted pursuant to the Indenture shall be allocated as Relevant Convertible
Notes first to the Base Capped Call Transaction until all Units thereunder are
exercised or terminated, and then to this Transaction. Indenture:    The
Indenture to be dated as of June 12, 2009 by and between Counterparty and U.S.
Bank National Association, as trustee, and the other parties thereto pursuant to
which the Convertible Notes are to be issued. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties. Excluded Provisions:    The Make
Whole Provision and Section 4.07(c) of the Indenture Stock Split Provision:   
Section 4.07(a)(i) of the Indenture Make Whole Provision:    Section 4.08 of the
Indenture Dilution Provision:    Section 4.07(a) of the Indenture Exchange in
Lieu of Conversion Provision:    Section 4.05 of the Indenture Merger Provision:
   Section 4.10 of the Indenture

 

2



--------------------------------------------------------------------------------

Free Convertibility Date:

   March 15, 2016 Retraction Provision:    Section 4.04(a) of the Indenture
Early Unwind Date:    The scheduled closing date for the issuance of the Option
Securities pursuant to the Underwriting Agreement, or such later date as agreed
by the parties hereto.

4. Overallotment Terms

(a) Conditional Confirmation. The effectiveness of this Confirmation is
conditioned upon exercise by the Representatives of their option pursuant to
Section 2(b) of the Underwriting Agreement to purchase all or less than all of
the Option Securities (the “Overallotment Exercise”).

 

3



--------------------------------------------------------------------------------

5. Counterparty hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Goldman, Sachs & Co., Equity Derivatives
Documentation Department, Facsimile No. (212) 428-1980/83.

 

Yours sincerely,

GOLDMAN, SACHS & CO. By:  

/s/ Kathryn Belford

Name:   Kathryn Belford Title:   Vice President

Confirmed as of the

date first above written:

 

EQUINIX, INC.

By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer